DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2, 5-12, 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art discloses, alone or in combination, the method, system wherein 
(a) identifying, by a device intermediary to a plurality of microservices, a synthetic error and a first criteria relating to a status or condition of a first microservice of the plurality of microservices, the first criteria comprising a standard operating status or condition (b) comparing, by the device, the status or condition of the first microservice to a threshold associated with the standard operating status or condition; (c) responsive to a determination that the monitored status or condition is within the threshold associated with the standard operating status or condition, implementing the synthetic error by:  (d) receiving, by the device, a request from the first microservice to access a second microservice of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOE CHACKO/Primary Examiner, Art Unit 2456